r — i
per curiam:
El 24 de marzo de 1990, el Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, nos informó que el notario Nicolás Nogueras, Hijo no rendía sus índices desde julio de 1989. El 8 de junio le concedimos término para que cumpliera con los requerimientos del licenciado Martínez Suris. Simultáneamente debía comparecer ante nos a explicar por qué no debería ser desaforado.
En su escrito, el notario Nogueras, Hijo sólo nos expone que dio instrucciones a su secretaria para que cumpliera estrictamente con el envío de tales índices; que la omisión se debió a un error secretarial, y que no se causó perjuicio alguno a terceros.
HH 1 — i
Reiteramos que la práctica de la notaría es una gestión intransferible. “[N]os sorprende que a pesar de nuestros múltiples pronunciamientos sobre la obligación de los notarios de rendir los índices notariales todavía persista esta actitud de dejadez y negligencia por parte de algunos letrados con un requisito relativamente sencillo que no requiere conocimientos especializados o la preparación de un escrito complejo. Aunque su rigurosa observancia exige una organización administrativa mínima en cada oficina de abogados, esta ‘obligación . . . forma parte integral e importante del esquema legislativo conducente a rodear el acto de fe pública con la más completa garantía de *576veracidad’ —In re Rigau, Jr., 118 D.P.R. 89, 92 (1986)— y de confiabilidad. In re Alvarado Tizol, 122 D.P.R. 587 (1988); In re Bonilla Martínez, 120 D.P.R. 682 (1988).” In re Meléndez Mulero, 124 D.P.R. 815, 817-818 (1989).
Las razones expuestas por el notario Nogueras, Hijo son insuficientes. Erocede, pues, que se le suspenda por un (1) año del ejercicio de la notaría. El Alguacil del Tribunal se incautará inmediatamente de su obra notarial para el trámite de rigor correspondiente al Director de la Oficina de Inspección de Nota-rías.

Se dictará la correspondiente sentencia.

El Juez Fresidente Señor Eons Núnez se inhibió. El Juez Asociado Señor Rebollo López no intervino.